 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FRANCISCO GONZALEZ,                              No. 2:18-cv-1280 KJM AC
12                       Plaintiff,
13           v.                                        ORDER
14    YNC WORLDWIDE INC., et al.,
15                       Defendants.
16

17                  In a minute order filed by the court on October 31, 2018, the status conference in

18   this matter was reset for November 29, 2018. The parties filed their joint status report on

19   September 28, 2018, but there was no appearance by plaintiff’s counsel at the November 29, 2018

20   conference.

21                  Accordingly, plaintiff’s counsel is ordered to show cause within seven (7) days,

22   why counsel should not be sanctioned in the amount of $250.00 for failing to appear.

23   DATED: December 7, 2018.

24

25

26                                                     UNITED STATES DISTRICT JUDGE

27

28
                                                       1
